People v Morel-Baca (2015 NY Slip Op 02948)





People v Morel-Baca


2015 NY Slip Op 02948


Decided on April 8, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 8, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2013-05643

[*1]People of State of New York, respondent,
vLeonardo Morel-Baca, appellant.


Steven A. Feldman, Uniondale, N.Y., for appellant.
Janet DiFiore, District Attorney, White Plains, N.Y. (Hae Jin Liu and Steven A. Bender of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the County Court, Westchester County (Cacace, J.), entered May 16, 2013, which, after a hearing pursuant to Correction Law article 6-C, designated him a level two sex offender.
ORDERED that the order is affirmed, without costs or disbursements.
Contrary to the defendant's contention, he was properly assessed points under risk factor 7 based upon his conviction of possession of child pornography (see People v Gillotti, 23 NY3d 841; People v Johnson, 11 NY3d 416). In addition, the County Court properly determined that the defendant was not entitled to a downward departure and, thus, properly designated him a level two sex offender (see People v Wyatt, 89 AD3d 112; People v Mondo, 88 AD3d 676; People v Padro, 84 AD3d 1046).
SKELOS, J.P., AUSTIN, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court